DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 4 December 2020.
This office action is made Final.
Claims 1, 2, 4, 7-8, 12, 15, 18, 22-23 have been amended.
	The art rejections from the previous office action have been withdrawn as necessitated by the amendment. The objections to the specification and to Claim 23 have been withdrawn by the persuasiveness of Applicant’s arguments.
Claims 1, 2, 4-16, and 18-23 are pending. Claims 1, 22, and 23 are independent claims.

Response to Amendment
The recent filings of the claims does not contain the correct status identifiers for all of the claims. MPEP 714, Section C (A) states the current status of all claims in the application must be given. In addition, MPEP, 714(c) states " In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)... Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining." Claim 15 was amended on 12/4/2020; but has the identifier “Original”. Therefore, claim 15 of the amendment filed 6/3/2020 was not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9055388, 2015) in further view of Jung et al (US 20130065627, 2013)
As per independent claim 1, Lee discloses an apparatus comprising:
Processor (FIG 2: controller)
a receiving unit that receives designation of a cooperative function that is executable through cooperation among a group of devices from among a plurality of devices (Col 7, lines 38-40: a user selects a file for 
a specifying unit that, in response to receiving the designation of the cooperative function, specifies devices from among the plurality of devices, as a group of devices to be connected;(Abstract; Col 3, lines 58-62; Col 9, lines 58-62, 64-67; Claim 3: Discovers/identifies the devices that can be connected. The discovery step occurs after a user requests to send a file, a form of a cooperative function as explained above.)
a storage unit that stores connection scheme information representing a connection scheme suitable for each device of the group of devices to be connected; and a display unit that, in response to the group of devices to be connected being specified, displays information representing a connection scheme corresponding to a device to be connected, from among the group of devices to be connected (FIG 5; Col 6, lines 14-46; Col 7, line 35 – Col 8, line 43; Claim 1: After discovering the connectable devices on a network, it determines which connection scheme is/are suitable for connecting to that device, such as LAN or Wifi. Lee discloses in memory having a peripheral device discovering program that discovers connectable peripheral devices in at least one of a plurality of wireless communication schemes supported by the portable terminal when the discovery of the peripheral devices is requested. As a result, a list is 
However, Lee fails to specifically during discovering the devices of the network in response to a file transmission of determining if any of the devices are capable of executing the file. (specifying devices that are capable of executing the designated cooperative function) However, Jung et al discloses during the discovery of devices on 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Jung et al since it would have provided the intrinsic advantage of a better and more efficient method of determining which devices are best able to perform the function 
As per dependent claim 2, Lee discloses the displayed list showing Device A is connected to a LAN connection scheme and Device D and E are connected to a WiFi connection scheme (FIG 5; Col 8, 31-33) . Thus, Lee discloses displayed usage information of devices within the group. 
As per dependent claim 18, Lee discloses the group of devices to be connected comprises one or more devices that are connectable by using the connection scheme (FIG 5; Col 8, 31-33)


Claims 4-7, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in further view of Jung et al in further view of Balakrishnan et al (US 20090210932, 2009)
As per dependent claim 4, the cited art fails to teach wherein the displayed information includes information representing a relative positional relationship between a user who has designated the cooperative function and the group of devices, and wherein the relative positional relationship is specified by obtaining position information of the user and position information of the group of devices”. However, Balakrishnan teaches a device discovery component to create and display a device map by superimposing the network topology and the physical location of the devices (e.g., 0040, 0051, 0057. Note: since the user device is also on the network, the user device also show up on the network topology).
As being motivated to simplify the process of locating and associating a networked device (e.g., Balakrishnan, 0004-0007), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to improve the functionality of the cited art, by displaying a device map that superimposes the network topology and the physical location of the devices, as taught by Balakrishnan.

As per dependent claim 6, based on the rejection of Claim 4 and the rationale incorporated, Balakrishnan teaches “wherein the position information of the user is information that is registered in advance in the information processing apparatus”. Balakrishnan teaches a device discovery component to create and display a device map by superimposing the network topology and the physical location of the devices (0040, 0051, 0057, 0078, 0079. Note: since the user device is also on the network, the user device also show up on the network topology).
As per dependent claim 7, based on the rejection of Claim 4 and the rationale incorporated, Balakrishnan teaches “wherein the position information of the group of devices is information that is registered in advance in a device included in the group of devices”. Balakrishnan teaches a device discovery component to create and display a device map by superimposing the network topology and the physical location of the devices (0040, 0051, 0057, 0078, 0079. Note: since the user device is also on the network, the user device also show up on the network topology).
As per dependent claim 19, based on the rejection of Claim 4 and the rationale incorporated,	Balakrishnan teaches “an identifying unit that identifies a user, wherein the 
As per dependent claim 21, based on the rejection of Claim 4 and the rationale incorporated,	Balakrishnan teaches “an identifying unit that identifies a user, wherein the cooperative function for which designation is received by the receiving unit is limited in accordance with the user identified by the identifying unit”  (0067-0069).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in further view of Jung et al in further view of Asai (US 20150378651, 2015)
As per dependent claim 8, the cited art fails to specifically disclose a transmitting unit that transmits reservation information for enabling a first user who has designated the cooperative function to preferentially use a device included in the group of devices to be connected”. However, Asai teaches “a transmitting unit that transmits reservation information for enabling a first user who has designated the cooperative function to preferentially use a device included in the group of devices to be connected” (FIGs. 7A-7B, 0046-0050, 0055, 0075: designating a cooperation operation. FIG. 1; 0024: a portable device, a server, and a plurality of multi-function devices interconnected via a network as a cooperation system;).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the features of Asai since it would have provided the benefit of removing the possibility of any unnecessary apparatus being selected, decreasing the possibility of a false operation being set, and 
As per dependent claim 9, based on the rejection of Claim 8 and the rationale incorporated,	Asai teaches “wherein if the device has already been reserved by a second user on the basis of reservation information, the first user who transmits reservation information after the second user is able to preferentially use the device after the second user” (FIGs. 7A-7B, 0046-0050, 0055, 0075).
As per dependent claim 10, based on the rejection of Claim 8 and the rationale incorporated,	Asai teaches “a notifying unit that provides a notification to a second user if the first user desires to urgently use, by interrupting the second user, the device that has already been reserved by the second user, the notification denoting a request for permission to interrupt the second user” (FIGs. 7A-7B, 0046-0050, 0055, 0075).
As per dependent claim 11, based on the rejection of Claim 8 and the rationale incorporated,	Asai teaches “wherein if a plurality of users request to use a same device, the display unit displays an order of priority of use in accordance with attribute information of the plurality of users” (FIGs. 7A-7B, 0046-0050, 0055, 0075).
As per dependent claim 12, Lee discloses which connection scheme each device is connected to, a form indicating of performance. (FIG 5; Col 8, 31-33) Furthermore, based on the rejection of Claim 8 and the rationale incorporated, Asai teaches “wherein the displayed information includes information representing performance of each device included in the group of devices”” (FIGs. 10A-E; 0051).


As per dependent claim 14, based on the rejection of Claim 8 and the rationale incorporated,	Asai teaches “wherein the priority condition is based on performance of each device determined by the user who has designated the cooperative function”  (FIGs. 10A-E; 0051)
As per dependent claim 15, based on the rejection of Claim 1 and the rationale incorporated,	Asai teaches “wherein the priority condition is based on a positional relationship between the user who has designated the cooperative function and the group of devices to be connected”  (FIGs. 10A-E; 0051)
As per dependent claim 16, Lee discloses on the list newly discovered devices and repeatedly discovered devices. The list shows that the repeatedly discovered devices are automatically connected to the previously selected connection scheme. (Claim 15, 16; FIG 5; Col 8, 31-33). Furthermore,  based on the rejection of Claim 8 and the rationale incorporated, Asai teaches “wherein the priority condition is based on a positional relationship between the user who has designated the cooperative function and the group of devices”  (FIGs. 10A-E; 0051)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in further view of Jung et al in further view of Tsongas et al (US 20120026530, 2012)

However, Tsongas teaches “a unit that obtains identification information of the device by capturing an image of a marker, the marker being provided on the device and representing the identification information, and that establishes a connection to the device” (e.g., FIG. 2, [0028], [0035]-[0038]: connecting to a networked device by scanning the barcode attached on the device).
As being motivated to simplify the process of locating and associating a networked device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to improve the cited art, by allowing the user to connect to a device by scanning a barcode, as taught by Tsongas.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/4/2020, with respect to the objections of the specification and of Claim 23 have been fully considered and are persuasive.  The objections of the specification and of Claim 23 have has been withdrawn. 

Applicant’s arguments with respect to claims 1, 22-23 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177